IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                             : NO. 893
                                                   :
AMENDMENT OF PENNSYLVANIA                          : SUPREME COURT RULES DOCKET
RULE OF EVIDENCE 404                               :
                                                   :


                                                ORDER

PER CURIAM

      AND NOW, this 2nd day of December, 2021, upon the recommendation of the
Committee on Rules of Evidence; the proposal having been published for public comment
at 50 Pa.B. 7275 (December 26, 2020):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Pennsylvania Rule of Evidence 404 is amended in the attached form.

        This Order shall be processed in accordance with Pa.R.J.A. 103(b), and shall be
effective April 1, 2022.

Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.